Case 1:19-cv-09178-RMB-KMW Document 20 Filed 07/29/19 Page 1 of 6 PageID: 304




                              UNITED STATES DISTRICT COURT
                                 DISTRICT Of NEW JERSEY


  BAUSCH HEALTH IRELAND LIMITED;
  SALIX PHARMACEUTICALS, INC.; and
  NORGINE B.V.,

                        Plaintiffs,                     Civil Action No. 19-9 178 (RMB) (KMW)

         V.
                                                                 STIPULATION AND
  LUPIN LTD.; LUPIN ATLANTIS                                    4]Wfl] ORDER
  HOLDINGS SA; LUPIN INC.; and LUPIN
  PHARMACEUTICALS, INC.,

                        Defendants.


         This stipulation is made by and between Plaintiffs Bausch Health Ireland Limited, Salix

  Pharmaceuticals, Inc., and Norgine B.V. (collectively, “Plaintiffs”) and Defendants Lupin Ltd.,

  Lupin Atlantis Holdings SA, Lupin Inc., and Lupin Pharmaceuticals, Inc. (collectively,

  “Defendants”).

         WHEREAS, Plaintiffs filed suit against Defendants in the above-captioned case (the

  “Action”), which concerns, inter alia, Abbreviated New Drug Application (“ANDA”) No.

  212934;

         WHEREAS, Lupin Inc. is the holder ofANDANo. 212934;

         WHEREAS, Lupin Inc. isa subsidiary of Lupin Atlantis Holdings SA;

         WHEREAS, Lupin Pharmaceuticals, Inc. is a subsidiary of Lupin Inc. and Lupin Ltd.;

         WHEREAS, Lupin Ltd., Lupin Atlantis Holdings SA, and Lupin Pharmaceuticals, Inc.

  maintain that they are not proper defendants in the Action;

         WHEREAS, Plaintiffs maintain that Lupin Ltd., Lupin Atlantis Holdings SA, and Lupin

  Pharmaceuticals, Inc. are proper defendants in the Action;
Case 1:19-cv-09178-RMB-KMW Document 20 Filed 07/29/19 Page 2 of 6 PageID: 305




         WHEREAS, resolution of such disagreement by motion practice will consume time and

  expense that Plaintiffs and Defendants wish to avoid by entering into this stipulation;

         NOW THEREFORE, Plaintiffs and Defendants, by and through their respective

  undersigned counsel in the Action, and subject to the approval of the Court, stipulate and agree

  as follows:

          1.     Lupin Ltd., Lupin Atlantis Holdings SA, and Lupin Pharmaceuticals, Inc.,

  including their affiliates and subsidiaries, agree to be bound by any judgment, order, injunction,

  or decision entered in this Action, or in any appeal thereof, as if they were named as defendants.

         2.      Lupin Ltd., Lupin Atlantis Holdings SA, and Lupin Pharmaceuticals, Inc. agree

  that they will not contest personal jurisdiction or venue in this Court for purposes of enforcing

  any such judgment, order, injunction, or decision including the terms of this stipulation, against

  Lupin Ltd., Lupin Atlantis Holdings SA, and Lupin Pharmaceuticals, Inc. in the Action, and will

  not assert as a defense the entire controversy doctrine or any limitations based defense.

         3.      Lupin Ltd., Lupin Atlantis Holdings SA, and Lupin Pharmaceuticals, Inc. agree

  that to the extent they have in their possession, custody, or control information or materials that

  would be discoverable and responsive to discovery requests in this Action were they to remain

  parties to the Action, they will search for and provide such discovery to Lupin Inc. in response to

  discovery requests propounded on Lupin Inc. by Plaintiffs. Lupin Inc. agrees to produce such

  discovery in response to discovery requests served on Lupin Inc. in the Action on behalf of

  Lupin Ltd., Lupin Atlantis Holdings SA, and Lupin Pharmaceuticals, Inc. Plaintiffs may seek to

  depose employees of Lupin Ltd., Lupin Atlantis Holdings SA, and Lupin Pharmaceuticals, Inc.

  as if Lupin Ltd., Lupin Atlantis Holdings SA, and Lupin Pharmaceuticals, Inc. were named as

  defendants in the Action, without the need for (a) subpoenas or (b) if located outside the United




                                                   2
Case 1:19-cv-09178-RMB-KMW Document 20 Filed 07/29/19 Page 3 of 6 PageID: 306




  States, adherence to the procedures of the Hague Convention or other methods of foreign service.

  Lupin Inc. will also accept fed. R. Civ. P. 30(b)(6) deposition notices containing topics directed

  to information that may be held by Lupin Ltd., Lupin Atlantis Holdings SA, and Lupin

  Pharmaceuticals, Inc., and any witness presented in response thereto shall investigate

  information in the possession, custody, or control of Lupin Ltd., Lupin Atlantis Holdings SA, and

  Lupin Pharmaceuticals, Inc.         Lupin Ltd., Lupin Atlantis Holdings SA, and Lupin

  Pharmaceuticals, Inc. further agree to be bound by resolution of discovery matters in this Action.

         4.      Other than set forth herein, this stipulation does not constitute waiver of any

  objection or defense to, or any privilege or immunity from, the provision of discovery otherwise

  available to parties to an action under the Federal Rules of Civil Procedure, the federal Rules of

  Evidence, or any other applicable authority.

         5.      Lupin Inc. agrees that it will not contest personal jurisdiction solely for purposes

  of this Action only and, as such, will not move to dismiss or transfer the Action on grounds that

  the United States District Court for the District of New Jersey lacks jurisdiction over Lupin Inc.

  solely for purposes of this Action only. Lupin Inc. also agrees that it will not contest venue in the

  United States District Court for the District of New Jersey solely for purposes of this Action only

  and, as such, will not move to dismiss or change the venue of the Action. Lupin Inc. further

  agrees that it will provide in the Action such discovery from Lupin Ltd., Lupin Atlantis Holdings

  SA, and Lupin Pharmaceuticals, Inc., as agreed to by Lupin Ltd., Lupin Atlantis Holdings SA,

  and Lupin Pharmaceuticals, Inc. in paragraph 3 above.

         6.      Plaintiffs hereby dismiss without prejudice Defendants Lupin Ltd., Lupin Atlantis

  Holdings SA, and Lupin Pharmaceuticals, Inc. pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).




                                                    3
Case 1:19-cv-09178-RMB-KMW Document 20 Filed 07/29/19 Page 4 of 6 PageID: 307




         7.      The terms of this stipulation are made without prejudice to the respective

  positions of Plaintiffs and Defendants as to whether Lupin Ltd., Lupin Atlantis Holdings SA, and

  Lupin Pharmaceuticals, Inc. are proper defendants in the Action.

         8.      The case caption for the Action should be amended to remove Lupin Ltd., Lupin

  Atlantis Holdings SA, and Lupin Pharmaceuticals, Inc. as follows:


  BAUSCH HEALTH IRELAND LIMITED;
  SALIX PHARMACEUTICALS, INC.; and
  NORG[NE B.V.,

                          Plaintiffs,
                                                        Civil Action No. 19-9178 (RMB) (KMW)
         V


  LUP[N INC.,

                          Defendants.


         9.      None of the foregoing shall be interpreted to limit Plaintiffs’ right to discovery of

  Lupin Inc.

  STIPULATED AND AGREED TO BY:

  Dated: July 10, 2019

  s/ William P. Deni, Jr.                                 s/ Melissa E. Flax
  William P. Deni, Jr.                                    Melissa E. Flax
  Charles H. Chevalier                                    Michael Cross
  J. Brugh Lower                                          CARELLA, BYRNE, CEccHI, OLSTEIN,
  GIBBONS P.C.                                            BRODY & AGNELLO, P.C.
  One Gateway Center                                      5 Becker Farm Road
  Newark, New Jersey 07102                                Roseland, New Jersey 07068-1739
  Tel.: (973) 596-4500                                    (973) 994-1700
  Fax: (973) 596-0545                                     mflaxcarellabyrne.com
  wdeni@gibbonslaw.com                                    mcrosscaretlabyrne.com
  cchevalier@gibbonslaw.com
  jlower@gibbonslaw.com                                   Of Counsel
                                                          William A. Rakoczy
  A ttorneys for Plaint Ufs                               Paul J. Molino



                                                   4
Case 1:19-cv-09178-RMB-KMW Document 20 Filed 07/29/19 Page 5 of 6 PageID: 308




  Bryan C. Diner                                        John D. Polivick
  Justin J. Hasford                                     Maja E. Sherman
  FINNEGAN, HENDERSON, FARABOW,                         RAKOCZY MouNo MAzzodHI SIwIK LLP
  GARRETT & DUNNER, LLP                                 6 West Hubbard Street, Suite 500
  901 New York Avenue, NW                               Chicago, Illinois 60654
  Washington, DC 20001-4413                             Tel: (312) 527-2157
  Tel: (202) 408-4000
                                                        Attorneys for Defendants
  Attorneys for Plaintffs                               Lupin Ltd., Lupin Atlantis Holdings $A,
  Bausch Health Ireland Limited and                     Lupin Inc., and Lupin Pharmaceuticals, Inc.
  Salix Pharmaceuticals, Inc.

  Martin H. Black (pro hac vice to be submitted)
  DECHERT LLP
  Cira Centre, 2929 Arch St.
  Philadelphia, Pennsylvania 19104-2808
  Tel.: (215) 994-4000

  Katherine A. Helm (pro hac vice to be submitted)
  DECHERT LLP
  3 Bryant Park
  1095 Avenue of the Americas
  New York, New York 10036
  Tel.: (212) 698-3500

  Robert D. Rhoad
  DECHERT LLP
  502 Carnegie Center, Suite #104
  Princeton, New Jersey, 08540
  Tel.: (609) 955-3269

  Attorneysfor PlaintffNorgine B. V




  IT IS SO ORDERED this    21    day of4/di            ,2019




                                              Hon. Renée Marie Bumb, U.S.D.J.




                                                   5
Case 1:19-cv-09178-RMB-KMW Document 20 Filed 07/29/19 Page 6 of 6 PageID: 309
